     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:17-cr-00136-NONE
12                         Plaintiff,
13             v.                                         ORDER DENYING DEFENDANT’S
                                                          MOTION FOR COMPASSIONATE
14    CRAIG SHULTS,                                       RELEASE
15                         Defendant.                     (Doc. Nos. 135, 141)
16

17

18             Pending before the court is a motion for a reduction of sentence and a subsequently filed

19    emergency motion for compassionate relief filed on behalf of defendant Craig Shults pursuant to

20    18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s medical condition and the

21    risks allegedly posed to him by the ongoing coronavirus (“COVID-19”) pandemic. (Doc. Nos.

22    135, 141.)1 For the reasons explained below, defendant’s motion will be denied.

23                                              BACKGROUND

24             On May 25, 2017, defendant was indicted in this action of retaliating against a federal

25    official by threat, specifically of threatening to assault a United States District Judge, in violation

26    of 18 U.S.C. § 115(a)(1)(B). (Doc. No. 1.) On December 14, 2018, defendant was found guilty

27

28    1
          Unless otherwise indicated, all citations to the docket refer to the above-captioned case.
                                                          1
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 2 of 18


 1    of that charge by a jury. The relevant factual background leading up to defendant’s conviction in

 2    this court will be summarized below.

 3           From July 2009 to July 2010, defendant Shults and other individuals “devised and

 4    executed a real estate investment scheme to defraud investors,” in which defendant “pitched the

 5    sale of REO [or real estate owned] properties” and “made false statements and promises to

 6    investors.” (Doc. No. 105 (Presentence Investigation Report, “PSR”) ¶ 49.) However, “most

 7    investors never received any properties while some investors were assigned properties that did not

 8    exist” and those few “who received actual properties got properties that had significant liens,

 9    were uninhabitable, or even condemned.” (Id.) The 46 victims of defendant’s scheme were

10    defrauded out of a total of $6,063,057. (Id.)

11           On April 18, 2012, defendant was indicted in the Central District of California on multiple

12    counts of wire fraud, in violation of 18 U.S.C. § 1343. (See United States v. Craig Shults, 8:12-

13    cr-00090-JLS (C.D. Cal.), Doc. No. 1.) He was arraigned on April 25, 2012 and released on bond

14    with conditions under the supervision of pretrial services. (See id. at Doc. No. 23.) On October

15    21, 2013, United States District Judge Andrew Guilford found that defendant had violated the

16    conditions of his pretrial supervision by continuing to solicit investments and ordered him

17    remanded into federal custody pending trial. (Id. at Doc. No. 172.)

18           While defendant was detained awaiting trial on the wire fraud charges, a witness (who

19    would later testify at the trial of this case) heard defendant Shults make threats against Judge

20    Guilford. (Doc. No. 124 (Day 2 Jury Trial Tr.) at 15.) According to that witness, defendant was
21    angry that Judge Guilford did not release him on bond and stated he was going to “bury” Guilford

22    and “get him.” (Id.) The witness later reported these threats. (Id. at 15–16, 20.)

23           On February 19, 2014, a jury convicted defendant on all seven counts of wire fraud with

24    which he was charged in the United States District Court for the Central District of California.

25    (Shults, 8:12-cr-00090-JLS, Doc. No. 357.) At sentencing in that case, defendant argued that the

26    correct advisory sentencing guideline range called for a term of imprisonment between 57 and 71
27    months and that a “substantial variance” below that imprisonment range was appropriate. (Id. at

28    Doc. No. 463 at 3.) On November 10, 2014, defendant was sentenced to a 90-month term of
                                                        2
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 3 of 18


 1    imprisonment and ordered him to pay $2,000,000 in restitution. (Id. at Doc. No. 503.) Defendant

 2    appealed his wire fraud conviction. (See United States v. Craig Shults, No. 14-50515 (9th Cir.),

 3    Doc. No. 1.) On September 16, 2015, defendant moved for his release pending his appeal.

 4    (Shults, 8:12-cr-00090-JLS, at Doc. No. 644.) On October 2, 2015, Judge Guilford denied

 5    defendant’s motion for bail pending appeal. (Id. at Doc. No. 648.)

 6           By May 2016, defendant was incarcerated at Taft Correctional Institution (“Taft CI”)

 7    serving the 90-month sentence on the wire fraud charges. At Taft CI, inmate and later trial

 8    witness, W.K., heard defendant threaten to assault Judge Guilford in retaliation for the judge’s

 9    rulings during the prosecution of defendant’s wire fraud case. Defendant Shults reportedly

10    offered to W.K. that he, Shults, would take care of both of their sentencing judges, if W.K.

11    “would provide the funds.” (PSR ¶ 8.) Defendant was recorded stating, among other things, “I’m

12    going to humiliate [Judge Guilford] first, then I’m going to get rid of him.” (Doc. No. 125 (Day 3

13    Jury Trial Tr.) at 209.) Defendant Shults also stated he was “hunting” Judge Guilford, and

14    described scenarios where Judge Guilford could be “whack[ed]” out. (Id. at 206, 211; see also

15    Doc. No. 130-1 (Excerpts from Government Tr. Exs.) at 69–71.) For example, it was reported

16    that defendant told the witness that “he knew everything about Judge [Guilford], including where

17    he lived, his friends, the country club to which he belonged, and that he played basketball” on

18    certain nights. (PSR ¶¶ 13, 16.) By November 2016, defendant indicated that he had a contact at

19    the law firm where Judge Guilford had worked prior to becoming a federal judge. (Id. ¶ 14.)

20    “The contact told [defendant] Shults about Judge [Guilford’s] routines and memberships.” (Id.)
21           After officials at Taft CI became aware of the threats made by defendant that underly the

22    charges brought against him in this case, he was transferred to Lompoc Federal Correctional

23    Institution in Lompoc, California (“FCI Lompoc”). There, another trial witness, “P.V.,” met

24    defendant in the beginning of 2017. (Doc. No. 123 (Day 1 Jury Trial Tr.) at 166.) According to

25    P.V., defendant repeatedly offered to pay P.V. to arrange for the murder of Judge Guilford, and

26    the murder of someone at Taft CI who had informed on defendant. (Id. at 166–85.) The PSR
27    indicates that defendant also offered to pay P.V. to kill the prosecutor in defendant’s wire fraud

28    case. (PSR ¶¶ 21–23.) Defendant offered to pay P.V. $100,000 for each “hit.” (Id. ¶ 21–25.)
                                                       3
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 4 of 18


 1    P.V. reported defendant’s offers to prison officials after P.V. was transferred from FCI Lompoc to

 2    Taft CI. (Day 1 Jury Trial Tr. at 183–85.)

 3           On February 13, 2017, defendant filed a motion with the Ninth Circuit Court of Appeals

 4    seeking his release pending his appeal of his wire fraud conviction. (See Shults, No. 14-50515,

 5    Doc. No. 44.) That motion was denied on March 16, 2017, with the Ninth Circuit finding that

 6    “the district court did not err in finding that appellant failed to show, by clear and convincing

 7    evidence, that appellant is not likely to pose a danger to the safety of any other person or the

 8    community if released.” (Id. at Doc. No. 51.)

 9           As noted above, on May 25, 2017, defendant was indicted in this case for retaliating

10    against a federal official by threat in violation of 18 U.S.C. § 115(a)(1)(B). (Doc. No. 1.) On

11    December 14, 2018, after a four-day trial, the jury convicted defendant on that charge based on

12    the facts summarized above. (Doc. No. 98.) Following his conviction, it was determined that

13    under the U.S. Sentencing Guidelines, defendant Shults’ adjusted offense level in this case was

14    262 and his criminal history category was III, which would normally result in an advisory

15    sentencing guideline range calling for a term of imprisonment of between 78 and 97 months.

16    (PSR at 19.) However, because the statutory maximum sentence for defendant’s offense of

17    conviction was 6 years, that statutory maximum became the guideline range. (Id. ¶¶ 86–87.)

18    Defendant Shults was sentenced in this case to the statutory maximum sentence of 72 months in

19    the custody of the BOP with that sentence to run consecutively to the sentence imposed in the

20    Central District of California on his wire fraud conviction, a 36-month term of supervised release
21    to follow, and the $100 mandatory special assessment. (Doc. Nos. 116; 117 at 2–3, 6; see also

22    127 (Sentencing Hr’g Tr. on March 11, 2019).) Defendant appealed his conviction and sentence.

23    (Doc. Nos. 118, 119.)

24           On April 13, 2020, defendant moved for release on bail pending appeal under 18 U.S.C.

25    § 3143(b). (Doc. No. 129.) On June 24, 2020, the undersigned denied defendant’s motion,

26    reasoning in part that defendant failed to establish by clear and convincing evidence that he is
27
      2
       Defendant did not accept responsibility for the offense of conviction and, accordingly, there
28    was no downward adjustment to the offense level. (PSR ¶ 43.)
                                                      4
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 5 of 18


 1    “not likely” to pose a danger to others as required under § 3143(b)(1)(A). (Doc. No. 133 at 4–6.)

 2    On July 22, 2020, the Ninth Circuit affirmed defendant’s judgment of conviction and sentence.

 3    (Doc. No. 134; see United States v. Craig Shults, No. 19-10106 (9th Cir.), cert. denied, No. 20-

 4    5947 (Nov. 9, 2020).)

 5            Defendant is currently serving his sentence at FCI Lompoc. Find an inmate, FEDERAL

 6    BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Feb. 17, 2021). Defendant’s

 7    projected release date is May 18, 2025. Id. On July 24, 2020, defendant filed a pro se motion

 8    for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 135.) On September

 9    30, 2020, following the court’s referral of that motion to the Federal Defenders Office, appointed

10    counsel filed a supplemental opening brief in support of defendant’s pro se motion. (Doc. No.

11    141.) On October 14, 2020, the government filed its opposition to the motions, and on October

12    21, 2020, defendant filed his reply thereto. (Doc. Nos. 142, 143.)

13                                         LEGAL STANDARD

14            A court generally “may not modify a term of imprisonment once it has been imposed.” 18

15    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

16    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

17    be modified by a district court except in limited circumstances.”). Those limited circumstances

18    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

19    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

20    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)
21    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

22    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

23    FSA specifically provides that a court may

24                   upon motion of the defendant after the defendant has fully
                     exhausted all administrative rights to appeal a failure of the [BOP]
25

26    /////
27    /////

28    /////
                                                      5
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 6 of 18


 1                   to bring a motion on the defendant’s behalf3 or the lapse of 30 days
                     from the receipt of such a request by the warden of the defendant’s
 2                   facility, whichever is earlier, may reduce the term of imprisonment
                     (and may impose a term of probation or supervised release with or
 3                   without conditions that does not exceed the unserved portion of the
                     original term of imprisonment), after considering the factors set
 4                   forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable,
                     if it finds that –
 5
                     (i)    extraordinary and compelling reasons warrant such a
 6                          reduction; or

 7                   (ii)   the defendant is at least 70 years of age, has served at least
                            30 years in prison, pursuant to a sentence imposed under
 8                          section 3559(c), for the offense or offenses for which the
                            defendant is currently imprisoned, and a determination has
 9                          been made by the Director of the [BOP] that the defendant
                            is not a danger to the safety of any other person or the
10                          community, as provided under section 3142(g);

11                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
12

13    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).4

14    3
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
15    defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
      date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
16    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
17    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
18
      § 3582(c)(1)(A).
19
      4
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
20    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
21    116-136, expands the BOP’s authority to release incarcerated defendants without judicial
22    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
23    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
24    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
      emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
25    national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
26    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
27    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
28    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
                                                       6
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 7 of 18


 1           The applicable policy statement with respect to compassionate release in the U.S.

 2    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.135; see also

 4    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 5    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 6    though that policy statement was issued before Congress passed the FSA and authorized

 7    defendants to file compassionate release motions). However, a large and growing number of

 8    district courts across the country have concluded that because the Sentencing Commission has not

 9    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

10    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

11    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

12    e.g., United States v. Parker, 461 F. Supp. 3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

13    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

14           In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

15    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

16    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

17    has not specifically addressed the question of which party bears the burden in the context of a

18    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

19    that have done so have agreed that the burden remains with the defendant. See, e.g., United

20    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020);
21

22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      5
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      7
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 8 of 18


 1    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7,

 2    2020).

 3                                                  ANALYSIS

 4             As district courts have summarized, in analyzing whether a defendant is entitled to

 5    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

 6    defendant has satisfied three requirements:

 7                    First, as a threshold matter, the statute requires defendants to
                      exhaust administrative remedies. 18 U.S.C. § 3582(c)(1)(A).
 8                    Second, a district court may grant compassionate release only if
                      “extraordinary and compelling reasons warrant such a reduction”
 9                    and “that such reduction is consistent with applicable policy
                      statements issued by the Sentencing Commission. Id. Third, the
10                    district court must also consider “the factors set forth in Section
                      3553(a) to the extent that they are applicable.” Id.
11

12    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

13    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;

14    United States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

15    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

16    “consistent with” the sentencing factors set forth in 18 U.S.C. § 3553(a)).

17    A.       Administrative Exhaustion

18             On June 20, 2020, defendant Shults submitted an administrative request to the Warden at

19    FCI Lompoc seeking compassionate release due to his medical condition. (Doc. No. 141 at 35.)

20    On July 30, 2020, the Warden denied defendant’s administrative request seeking compassionate
21    release. (Id. at 39.) The government concedes that defendant exhausted his administrative

22    remedies. (Doc. No. 142 at 4.) Because failure to exhaust is normally viewed as an affirmative

23    defense, which must be pled and proven, the court will accept the government’s concession and

24    turn to the merits of defendant’s motion.

25    B.       Extraordinary and Compelling Reasons

26             “Extraordinary and compelling reasons” warranting compassionate release may exist
27    based on a defendant’s medical conditions, age and other related factors, family circumstances, or

28    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all “other reasons”
                                                        8
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 9 of 18


 1    was included in the policy statement at a time when only BOP could bring a compassionate

 2    release motion, courts have agreed that it may be relied upon by defendants bringing their own

 3    motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-JAM, 2020 WL

 4    2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

 5            Thus, the medical condition of a defendant may warrant compassionate release where he

 6    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

 7    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

 8    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

 9    examples of terminal illnesses that may warrant the granting of a compassionate release “include

10    metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and

11    advanced dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or

12    mental condition may warrant compassionate release, including when:

13                   The defendant is
14                   (I) suffering from a serious physical or medical condition,
15                   (II) suffering from a serious functional or cognitive impairment, or
16                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
17
                     that substantially diminishes the ability of the defendant to provide
18                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
19

20    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not
21    be sufficient to warrant compassionate release under ordinary circumstances, some courts have

22    concluded that the risks posed by COVID-19 may tip the scale in favor of release in particular

23    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

24    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

25    health problems, proximity to his release date, and rehabilitation would not present extraordinary

26    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his
27    sentence.”).

28    /////
                                                        9
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 10 of 18


 1              Compassionate release may also be warranted based on a defendant’s age and other

 2     related factors. In these situations, “extraordinary and compelling reasons” exist where a

 3     “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

 4     mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

 5     his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1 (B).6 In

 6     determining a defendant’s projected release date, courts may take into account any “good time

 7     credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

 8     U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal.

 9     2020).

10              Here, defendant Shults argues that extraordinary and compelling reasons warranting his

11     compassionate release exist due to his medical conditions and his imprisonment at FCI Lompoc,

12     which he contends has “persistent and well-documented lack of Personal Protective Equipment,

13     inadequate health care and an inability to socially distance inmates . . . .” (Doc. No. 141 at 6.) To

14     qualify for compassionate release, defendant must demonstrate that he is suffering from some

15     “serious” medical condition “that substantially diminishes [his] ability . . . to provide self-care” in

16     FCI Lompoc and the medical condition is one “from which he . . . is not expected to recover.”

17     See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). More specifically here, defendant argues that his

18     obesity, hypertension, hyperglycemia, hyperlipidemia, chronic lung issues, severe acid reflux, his

19     age, and other health ailments put him at greater risk for becoming severely ill if he were to

20     contract COVID-19. (Doc. Nos. 135 at 8, 19, 35–37; 141 at 6, 18–21.) While defendant was
21     serving his sentence on his prior federal wire fraud conviction and pending sentencing in this

22     case, it was noted he “was diagnosed with high blood pressure and suffered from severe

23     allergies.” (PSR ¶ 71.) It was also noted that he was prescribed medication to treat his high

24     blood pressure and acid reflux, and provided over-the-counter medication as needed to treat his

25     allergies. (Id. ¶ 70–71.) Additionally, defendant has had surgery for severe acid reflux in 1988

26     and surgery for Gastroesophageal Reflux Disease (“GERD”) at an unspecified date. (Id.)
27
       6
         Because defendant Shults is only 50 years old (see PSR at 2), these age and age-related factors
28     are irrelevant to the court’s disposition of the pending motion.
                                                          10
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 11 of 18


 1              Defendant Shults is now 50 years old and asserts that he suffers from a variety of

 2     ailments.7 (Doc. No. 141 at 6, 18–21.) According to defendant’s BOP medical records,

 3     generated in August 2020, defendant currently suffers from allergic rhinitis and esophageal

 4     reflux.8 (Doc. No. 141 at 41.) Additionally, the same BOP medical records indicate that

 5     defendant’s “[o]ther and unspecified hyperlipidemia,” “[h]ypertension, [b]enign [e]ssential,” and

 6     “[c]onfirmed case COVID-19” have been “resolved.” (Id.) Defendant is 6’5” (PSR at 2) and it is

 7     unclear from the evidence before the court how much he currently weighs. Nonetheless, the

 8     CARES/RIS Summary submitted with the government’s opposition indicates that defendant’s

 9     BMI is greater than 30. (Doc. No. 142-1 at 67.) Defendant indicates in his reply brief that his

10     BMI “has been upgraded to 35.78,” though he has not submitted any evidence to support this

11     contention. (Doc. No. 143 at 7–8.) In any event and for purposes of this motion, the court will

12     accept that defendant has a BMI of greater than 30.

13              According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant is

14     at higher risk of becoming severely ill if he contracts COVID-19 due to his obesity. See COVID-

15     19: People Who Are at Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND

16     PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

17     increased-risk.html (last visited Feb. 17, 2021). Defendant has not presented evidence suggesting

18     that he currently suffers from hypertension or high blood pressure. In an abundance of caution,

19     however, the court will also assume that he suffers from hypertension and high blood pressure

20     conditions, which may place him “at an increased risk for severe illness” from COVID-19. Id.
21
       7
22       Defendant claims that he suffers from chronic asthma, obesity, hyperglycemia, hypertension,
       hyperlipidemia, severe esophageal reflux, acute sinusitis, chronic sinusitis, allergies, chronic lung
23     infections, upper respiratory infections, and the possible “reinfection by COVID-19 or infection
       by another viral disease.” (Doc. Nos. 135 at 8, 19, 35–37; 141 at 6, 18–21.) The government
24     disputes defendant’s contentions that he suffers from asthma. (Doc. No. 142 at 9 n.2.) The court
       notes that defendant’s CARES/RIS assessment indicates that he does not have moderate or severe
25     asthma. (Doc. No. 142-1 at 67.) Nor do his BOP medical records reflect that Shults suffers from
26     asthma. (See generally Doc. No. 141 at 41–44.) In addition, nothing in the record supports
       defendant’s contention that he currently suffers from chronic lung infections and upper
27     respiratory infections.

28     8
           Not “severe” esophageal reflux, as defendant contends. (See, e.g., Doc. No. 141 at 6.)
                                                        11
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 12 of 18


 1     Although defendant suffers from other medical conditions, none of those ailments place him at

 2     greater risk of contracting a severe illness from COVID-19, according to the CDC. Still, for

 3     purposes of this motion, the court will assume that defendant suffers from three comorbidities.

 4     As the CDC recognizes, “[t]he more underlying medical conditions someone has, the greater their

 5     risk is for severe illness from COVID-19.” Id. Finally, defendant is 50 years old, which places

 6     him at some greater risk of severe illness from the virus compared to younger individuals. Id.

 7     (stating those between 50 and 64 years old are four times more likely to require hospitalization

 8     and 30 times more likely to die from COVID-19 compared to 18-and-29-year-old individuals).

 9            However, the risk posed to defendant from COVID-19 must be assessed in light of the

10     current circumstances established by the evidence before the court. At this point, defendant’s

11     actual risk of contracting a severe illness due to COVID-19 is speculative. On May 6, 2020,

12     defendant was diagnosed with COVID-19. (Doc. No. 141 at 41.) His COVID-19 diagnosis is

13     listed by the BOP as “resolved.” (Id.) Defendant contends that he suffered from a “mild” case of

14     COVID-19. (See, e.g., Doc. No. 141 at 21.) Defendant’s BOP medical records state that his

15     confirmed case of COVID-19 was resolved about 14 days after he tested positive, indicating that

16     defendant did not suffer from any COVID-19-related symptoms in that period of time. See

17     COVID-19: When to Quarantine, CENTERS FOR DISEASE CONTROL AND PREVENTION,

18     https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (last visited Feb. 17,

19     2021) (“Watch for symptoms until 14 days after exposure.”).

20            Defendant argues that a mild case of COVID-19 neither immunizes him from reinfection
21     nor insures him against a much more severe bout of COVID-19, other viral infections, “or the

22     lingering complications from his initial illness (often referred to as ‘longhauler’ syndrome).”

23     (Doc. No. 141 at 21.) As such, defendant asserts that his having been diagnosed with COVID-19

24     in May 2020 weighs in favor of his release at this time. (See id.) In this regard, many courts have

25     “err[ed] on the side of caution to avoid potentially lethal consequences” because “the science is

26     unclear on whether reinfection is possible.” United States v. Yellin, No. 3:15-cr-3181-BTM-1,
27     2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling

28     reasons exist where a COVID-positive inmate at FCI Terminal Island, who did not develop severe
                                                       12
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 13 of 18


 1     symptoms, suffered from a combination of medical conditions that placed him at risk of serious

 2     complications from COVID); see also United States v. Hanson, 470 F. Supp. 3d 1197, 1202 (D.

 3     Or. 2020) (“[T]here is no current scientific evidence to indicate that a ‘recovered’ COVID-19

 4     patient is immune from reinfection, as several courts have recently acknowledged. . . . [T]he

 5     Court remains concerned about FCI Terminal Island’s ability to provide adequate care in light of

 6     defendant’s complex medical needs. The Court is not convinced that FCI Terminal Island has

 7     been successfully mitigating the risk of reinfection, given the high numbers of infected inmates

 8     and Defendant’s own contraction of the virus.”). Other courts have taken the position that

 9     uncertainty surrounding the danger of reinfection from COVID-19 “cuts against compassionate

10     release,” in part because it is the defendant’s burden to establish that “extraordinary and

11     compelling reasons” justifying compassionate release exist. See United States v. Molley, No.

12     CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June 29, 2020).

13             Here, the court concludes out of an abundance of caution that because of his age, obesity,

14     and purported hypertension and high blood pressure—combined with the risk of reinfection from

15     COVID-19—defendant Shults has and is “suffering from a serious physical . . . condition . . .

16     from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii).

17     However, to establish extraordinary and compelling reasons justifying his compassionate release,

18     defendant must still demonstrate that his medical conditions “substantially diminish[] [his] ability

19     . . . to provide self-care” in FCI Lompoc. See id.

20             Based on the record now before it, the court concludes that defendant has failed to
21     demonstrate that he is significantly hindered in providing himself with care while in prison.

22     Defendant argues that while the majority of inmates at FCI Lompoc have already been infected,

23     “immunity is not a certainty nor is it permanent. At best it might be for a little less than a year as

24     seen in other viruses, but with COVID-19 it is unknown[.]” (Doc. No. 143 at 3.)9 As a threshold

25     issue, defendant ignores that it is his burden to demonstrate extraordinary and compelling reasons

26     /////
27
       9
         Defendant appears to be referring to the report entitled “COVID-19 Inspection of BOP Lompoc
28     by Dr. Homer Venters.” (Doc. No. 141 at 67–97.)
                                                       13
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 14 of 18


 1     justifying compassionate release, and thus his argument regarding reinfection being “unknown”

 2     would also appear to weigh in favor of denying his motion.

 3            Regardless, it is clearly true that FCI Lompoc suffered from a significant COVID-19

 4     outbreak, with the BOP reporting 647 inmates and 22 staff who tested positive but recovered,

 5     while three inmates at that prison having died at the hands of the virus. COVID-19, FEDERAL

 6     BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Feb. 16, 2021).10 At the

 7     moment, however, there are currently zero active COVID-19 cases among inmates and two active

 8     cases among staff members.11 Id. Thus, it appears from that reporting that the status of any virus

 9     outbreak at defendant Shults’ institution of confinement has now been reasonably controlled.

10     However, the court does not find this fact alone to be dispositive as to whether defendant can

11     properly care for himself while incarcerated at FCI Lompoc. Aside from citing the general

12     possibility of contracting COVID-19 again—the risk of which appears speculative for an

13     individual who contends he had a mild case when he previously contracted the virus12—defendant

14     has not established that he is presently “substantially” inhibited in providing “self-care” in FCI

15     Lompoc. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). For example, the court observes that an

16     investigator working at the direction of defense counsel’s firm stated that he contacted Bryan

17     Rana, a correctional counselor at FCI Lompoc, regarding defendant. (Doc. No. 143 at 16–17.) It

18
       10
19       FCI Lompoc has a population of only 874 inmates. FCI Lompoc, FEDERAL BUREAU OF
       PRISONS, https://www.bop.gov/locations/institutions/for/ (last visited Feb. 17, 2021).
20
       11
           While the undersigned does not necessarily accept these reported numbers at face value in
21     light of CDC guidelines with respect to both testing and manner of counting “active cases,” and
22     defendant disputes with the government’s contention that there had been only two inmate deaths
       suffered at the hands of the virus at the time defendant’s opposition to the pending motion was
23     filed, there is also no evidence before the court in this case challenging those numbers reported by
       the BOP.
24
       12
           Defendant cites an article from the Boston Globe in support of his motion, but has not attached
25     it as an exhibit to his motion nor provided a full citation to it. (Doc. No. 141 at 21–22.) In a
26     single footnote in a report regarding FCI Lompoc that was submitted in another case pending in
       the Central District of California, Dr. Venters stated that the “CDC has reported immunity from
27     COVID-19 reinfection as potentially limited to 90 days.” (Doc. No. 141 at 91 n.10.) Even if the
       court accepted the veracity of the representation made in that footnote, it would merely confirm
28     that, at the moment, the possibility of reinfection is speculative and far from certain.
                                                         14
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 15 of 18


 1     was noted that Correctional Counselor Rana confirmed Shults’ responsibilities as “lead orderly”

 2     includes the maintenance, cleaning, and overseeing of other orderlies in their dorm which houses

 3     approximately 200 individuals. (Id.) Correctional Counselor Rana is reported to have stated that

 4     defendant “work[ed] hard sanitizing his dorm to prevent the spread of the COVID19 virus” and

 5     that in April and May 2020, defendant “aggressively maintained a clean environment within his

 6     dorm to combat the COVID19 virus.” (Id.) Thus, based on the limited evidence before the court,

 7     it appears that defendant is doing well at FCI Lompoc. Certainly defendant has not pointed to

 8     any evidence suggesting that his current physical condition is deteriorating or concerning. See

 9     United States v. McCollough, No. 15-cr-00336-001-PHX-DLR, 2020 WL 2812841, at *2 (D.

10     Ariz. May 29, 2020) (“Since Defendant has contracted COVID-19, the relevant questions concern

11     (1) the course of his illness, (2) the state of his health, (3) his prognosis, and (4) the adequacy of

12     the care and treatment being provided to him in BOP given his pre-existing conditions. . . . There

13     is no evidence that the circumstances surrounding Defendant’s health or treatment are

14     extraordinary or compelling.”). Furthermore, it also does not appear that the BOP medical staff at

15     FCI Lompoc is unable to provide defendant with proper care.

16             While there is still some unknown risk to defendant due to the possibility that he could be

17     reinfected with COVID-19, that speculative possibility provides no basis upon which the court

18     could conclude that defendant is presently “substantially diminishe[d]” in his ability to “provide

19     self-care” at FCI Lompoc. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Thus, defendant Shults has

20     failed to carry his burden in this regard. See Greenhut, 2020 WL 509385, at *1 (“The defendant
21     bears the initial burden to put forward evidence that establishes an entitlement to a sentence

22     reduction.”).

23             Accordingly, in this case, the court does not find extraordinary and compelling reasons

24     justifying compassionate release pursuant to § 3582(c)(1)(A).

25     /////

26     /////
27     /////

28     /////
                                                         15
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 16 of 18


 1     C.     Consistency With the § 3553(a) Factors

 2            Finally, as noted above, any relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A)

 3     must be consistent with the sentencing factors set forth in §3553(a).13 Trent, 2020 WL 1812242,

 4     at *2; see also Parker, 461 F. Supp. 3d at 981. Here, consideration of the § 3553(a) sentencing

 5     factors also do not support defendant Shults’ release from imprisonment at this time.

 6            Defendant’s criminal conduct that resulted in his conviction in this case was particularly

 7     egregious in threatening his original sentencing judge and taking steps to hire an individual to

 8     arrange the murder of that judge. As summarized above, the facts of the instant case were

 9     extremely troubling and a jury found defendant’s threats to be credible. Accordingly, the district

10     judge previously assigned to this case sentenced defendant to the maximum term of 72 months of

11     imprisonment, a sentence that was also consistent with the advisory sentencing guideline

12     calculation. (Doc. No. 117 at 2.) The 72-month sentence in this case was imposed consecutive to

13     the original 90-month sentence imposed on defendant in the Central District of California for his

14     wire fraud convictions, for an aggregate term of imprisonment of 162 months for both cases. (Id.;

15     Doc. No. 142-1 at 70–71.) As of the date of this order, defendant has served approximately 87

16     months in prison. (Doc. No. 142-1 at 72 (Inmate Data as of May 1, 2020).) Taking into account

17     good time credits earned, it appears that defendant relatively recently began serving his prison

18     sentence for retaliating against the sentencing judge in his first conviction. (See id.)

19            Based on the evidence of record in this case, a downward variance from the sentencing

20     guideline range and a reduction of defendant’s sentence is simply not justified. Although the
21
       13
22        Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
       shall consider: the nature and circumstances of the offense and the history and characteristics of
23     the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
       respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24     the public from further crimes of the defendant and provide the defendant with needed
       educational or vocational training, medical care, or other correctional treatment in the most
25     effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26     established for the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27     Commission; the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and the need to provide restitution to any
28     victims of the offense.
                                                         16
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 17 of 18


 1     court notes defendant’s post-incarceration rehabilitation efforts, including his earning of a college

 2     degree and paralegal certificate (Doc. No. 141 at 28–29, 46–49), those efforts are insufficient to

 3     overcome the serious and egregious nature of his criminal conduct that resulted in his conviction

 4     in this case. In the undersigned’s view, a sentence of approximately 87 months (essentially a 75-

 5     month reduction of the total aggregate sentence imposed in both cases), would not reflect the

 6     seriousness of defendant’s offense of conviction in this action, promote respect for the law,

 7     provide just punishment, or afford adequate deterrence to criminal conduct. See § 3553(a); see

 8     also United States v. Purry, No. 2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev.

 9     May 28, 2020); United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993, at *5–6

10     (N.D. Cal. May 26, 2020) (“The length of the sentence remaining is an additional factor to

11     consider in any compassionate release analysis, with a longer remaining sentence weighing

12     against granting any such motion.” (citation omitted)).14 Because the court concludes that

13     granting defendant Shults’ compassionate release at this time would be inconsistent with the

14     /////

15     14
          Defendant suggests that the court amend the conditions of his sentence to require him to serve
16     the remaining custodial term on home confinement. (Doc. No. 141 at 6, 31.) First, the CARES
       Act “‘authorizes the BOP—not courts—to expand the use of home confinement’ under 18 U.S.C.
17     § 3624(c)(2).” United States v. Fantz, No. 5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C.
       June 26, 2020) (quoting United States v. Nash, No. 19-cr-40022-01-DDC, 2020 WL 1974305, at
18
       *2 (D. Kan. Apr. 24, 2020) (collecting cases)); see also United States v. Rice, No. 12-cr-818-PJH,
19     2020 WL 3402274, at *4 (N.D. Cal. June 19, 2020) (denying a defendant’s request for release to
       home confinement made in conjunction with his motion for compassionate release because “the
20     court has no authority to designate the place of confinement” and the “Bureau of Prisons has the
       statutory authority to choose the locations where prisoners serve their sentence.”); United States
21     v. Gray, No. 4:12-cr-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that
22     the CARES Act “does not authorize the court to order defendant’s placement in home
       confinement”). The district court may only impose home detention as a condition of supervised
23     release, rather than as part of a sentence of imprisonment. See United States v. Connell, No. 18-
       cr-00281-RS, 2020 WL 2315858, at *5, n.6 & *7 (N.D. Cal. May 8, 2020). Accordingly, to do as
24     defendant requests, the court would be required to reduce his sentence to one of time served and
       modify the conditions of supervised release to require home confinement for the remainder of his
25     sentence. The court is unwilling to do so for the reasons set forth above. The BOP knows its
26     capabilities to effectively and appropriately care for defendant Shults in a custodial setting. If the
       BOP determines that defendant should be released to home confinement to serve his sentence
27     under the Attorney General’s expanded authority in that regard, the court trusts it will do so. The
       issue that this court resolves is merely whether in its view, under the applicable legal standards,
28     defendant’s sentence should be reduced at this time.
                                                         17
     Case 1:17-cr-00136-NONE-SKO Document 145 Filed 02/18/21 Page 18 of 18


 1     appropriate consideration of the § 3553 sentencing factors, his motion will be denied on this basis

 2     as well.

 3                                              CONCLUSION

 4            For the reasons explained above, the court concludes that defendant has not demonstrated

 5     “extraordinary and compelling reasons” exist warranting his compassionate release from prison.

 6     Moreover, the court finds that the granting of release at this time would not be consistent with

 7     consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a). Accordingly, defendant’s

 8     motion for compassionate release (Doc. Nos. 135, 141) is denied.

 9     IT IS SO ORDERED.
10
          Dated:     February 17, 2021
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       18
